Title: To John Adams from John Philippart, 7 December 1818
From: Philippart, John
To: Adams, John


				Private
					Sir
					Military Library, Whitehall, London 7th December 1818
				
				I trust my motive will be received by your Excellency as an excuse for this intrusion. I am desirous of recording authentic accounts of the most distinguished Princes, Statesmen, Public and Literary Characters of every Country in the same manner as I have written those of all the British Generals in my Work the Royal Military Calendar and in other  publications which I have Edited. From the plan of the undertaking those individuals who afford assistance for the purpose of rendering it accurate cannot be regarded as their own historiographers which would be objectionable:—They simply narrate facts and leave the colouring to the Editor. If therefore your Excellency would be so obliging as to direct my being supplied with a sketch of your career I should have the greatest pleasure in paying to it every attention, and observe the utmost confidence towards the communication. It is my wish to accompany the Memoir by such Documents and Papers as you may consider essential to the full accomplishment of the object I have in view: and also to embellish the Work with a correct Portrait of your Excellency if I can be honoured and obliged with one. Should this meet your attention I will do my self the honor of communicating further on the subject.I have the honor to be / With every consideration / Sir / Your Excellency’s most obedient / humble ervant
				
					 John PhilippartKnightAttached to the Establishtof HRH The Duke of Kent
				
				
			